Case: 20-30412    Document: 00515698059       Page: 1    Date Filed: 01/07/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                               No. 20-30412                       January 7, 2021
                             Summary Calendar
                                                                   Lyle W. Cayce
                                                                        Clerk

   Stanley Price,

                                                        Plaintiff—Appellant,

                                    versus

   Paulette Riley Irons, Officially and Individually; Donald T.
   Johnson; Quiana M. Hunt; Hunt-Clark Law Firm, L.L.C.,
   Officially; Sharon K. Hunter; Robin M. Giarruusso, Officially
   and Individually; Christopher J. Bruno, Officially and Individually;
   Office of Disciplinary Counsel, Officially; Susan C.
   Kalmbach; Judiciary Commission of Louisiana, Officially
   and Individually; Michelle A. Beaty,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:19-CV-11451
Case: 20-30412      Document: 00515698059          Page: 2    Date Filed: 01/07/2021

                                    No. 20-30412


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Stanley Price filed this lawsuit in the Eastern District of Louisiana
   alleging misconduct related to a separate set of proceedings that Price filed in
   Louisiana state court. He alleges that various judges committed judicial
   misconduct; that opposing counsel acted unethically; and that the Office of
   Disciplinary Counsel, Judiciary Commission of Louisiana, and their
   respective investigative officers failed to properly investigate his complaints
   of misconduct.
          The district court dismissed Price’s claims. It concluded that the
   claims brought against the defendants in their official capacities were barred
   by the Eleventh Amendment. It further concluded that Price’s claims against
   the various judges in their personal capacities were barred by judicial
   immunity and that those brought against the investigative officers in their
   personal capacities were barred by absolute immunity. The district court
   dismissed Price’s claims against the opposing counsel and their law firm
   because Price had failed to state a claim based on federal law. Price moved to
   have Judge Vance, who heard his case in federal court, disqualified, but that
   motion was denied as well.
          On appeal, Price first argues that the district court should have given
   him leave to amend his complaint. However, “[i]t is within the district
   court’s discretion to deny a motion to amend if it is futile.” Stripling v.
   Jordan Prod. Co., 234 F.3d 863, 872–73 (5th Cir. 2000). The district court
   did not err in denying Price’s motion to amend because Price’s motion does
   not explain how he could cure the deficiencies in his claims. Amending the
   complaint would be futile.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-30412      Document: 00515698059           Page: 3    Date Filed: 01/07/2021




                                     No. 20-30412


          Second, Price argues that judicial immunity does not apply because
   the alleged misconduct related to the administrative responsibilities of the
   state judges, not their adjudicative responsibilities. We agree with the district
   court that the conduct complained of was judicial in nature because it
   involved the judicial administration of Price’s case. See Boyd v. Biggers, 31
   F.3d 279, 285 (5th Cir. 1994) (“A judge’s acts are judicial in nature if they
   are ‘normally performed by a judge’ and the parties affected ‘dealt with the
   judge in his judicial capacity.’” (quoting Mireles v. Waco, 502 U.S. 9, 12
   (1991))).
          Third, Price contends that the Ex Parte Young doctrine permits him to
   assert his claims despite the Eleventh Amendment’s general grant of
   sovereign immunity to nonconsenting states against private suits in federal
   court. Ex Parte Young applies only where a plaintiff has sought prospective
   injunctive or declaratory relief. Green Valley Special Util. Dist. v. City of
   Schertz, 969 F.3d 460, 471 (5th Cir. 2020) (en banc). Price’s complaint asked
   the district court to award damages, not prospective relief, so the district
   court was correct in its determination that the Eleventh Amendment bars his
   suit against the defendants in their official capacities.
          Fourth, Price asserts that he has stated a federal claim against the
   opposing counsel and their law firm because he asserted a claim under 42
   U.S.C. § 1983. However, as the district court noted, § 1983 applies only
   where an individual acts under color of state law. See Cornish v. Corr. Servs.
   Corp., 402 F.3d 545, 549 (5th Cir. 2005). We agree with the district court
   that these defendants did not act with state authority or under the color of
   state law.
          Finally, Price asks this court to reverse the denial of his motion for
   disqualification. However, Price provides us with no basis to disqualify Judge
   Vance.




                                           3
Case: 20-30412    Document: 00515698059          Page: 4   Date Filed: 01/07/2021




                                  No. 20-30412


         For these reasons, and for the reasons outlined by the district court,
   we AFFIRM the district court’s dismissal of Price’s claims. We also
   AFFIRM the denial of Price’s motion for disqualification.




                                       4